

114 HR 6349 IH: None of the Above Act
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6349IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo require that None of the Above be provided as an option in general elections for Federal office, and for other purposes.
	
 1.Short TitleThis Act may be cited as the None of the Above Act. 2.Option to Vote for None of the Above in general elections for Federal office (a)In generalNotwithstanding any other provision of law, any individual casting a ballot in a general election for Federal office shall be given the opportunity to cast a vote for None of the Above.
 (b)PlacementOn a ballot in a general election for Federal office, None of the Above shall appear as a separate line after the names of all other candidates in the election. 3.Effect of None of the Above Receiving Greatest Number of Votes Cast in Election (a)Elections for House of Representatives and Senate (1)Special election RequiredIf None of the Above receives the greatest number of votes cast in a general election for the office of Senator or the office of Representative in, or Delegate or Resident Commissioner to, the Congress—
 (A)executive authority of the State in which the election is held shall issue a writ of election to hold a special election for such office, at such time and in accordance with such procedures as the State may establish (subject to paragraph (2)); and
 (B)absent the certification of the result of such a special election prior to the first day of the first Congress which begins after the date of the election, a vacancy shall be considered to exist in the office as of such date.
					(2)Application to special election of certain rules governing special elections in extraordinary
 circumstancesSection 26(b) of the Revised Statutes of the United States (2 U.S.C. 8(b)) shall apply with respect to a special election held under paragraph (1) in the same manner as such section applies to special elections held in extraordinary circumstances, except that—
 (A)any reference in such section to the date on which the Speaker of the House of Representatives announces that a vacancy exists shall be deemed to be a reference to the date of the general election for which None of the Above received the greatest number of votes; and
 (B)notwithstanding subsection (b)(3)(A) of such section, the determination of the candidates who will run in the special election held under paragraph (1) shall be made by such method as the State considers appropriate that will ensure that the State will hold the special election within the deadline required under subsection (b)(2) of such section.
 (3)State definedIn this subsection, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
				(b)Elections for President and Vice President
 (1)New electionIf None of the Above receives the greatest number of the aggregate votes cast in all States in the general election for the offices of President and Vice President held on the date established for the appointing of electors under section 1 of title 3, United States Code—
 (A)no electors of President and Vice President shall be considered to have been appointed in any State on that date; and
 (B)the electors of President and Vice President shall be appointed in each State pursuant to a special general election held 35 days after that date.
 (2)Timing for meeting and vote of electorsSection 7 of title 3, United States Code, is amended by inserting after following their appointment the following: (or, in the case of electors appointed pursuant to a special general election held under section 3(b) of the None of the Above Act, 3 days after the date of such special election).
 (3)Time for counting of electoral votes by CongressThe first sentence of section 15 of title 3, United States Code, is amended by inserting after meeting of the electors the following: (or, in the case of a meeting of the electors after a special general election held under section 3(b) of the None of the Above Act, on the 16th day of January succeeding the meeting).
 (4)Determination of candidatesThe determination of the candidates who will run in the special election held under paragraph (1)(B) in a State shall be made by such method as the State considers appropriate that will ensure that the State will hold the special election within the deadline required under section 7 of title 3, United States Code (as amended by paragraph (2)).
 (5)State definedIn this subsection, the term State means each of the several States and the District of Columbia. 4.Effective DateThis section shall apply with respect to general elections for Federal office beginning with the first regularly scheduled general election held after the date of the enactment of this Act.
		